Citation Nr: 1011780	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
thoracic outlet syndrome.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder prior to 
April 14, 2009.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left shoulder from April 
14, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran has verified active duty from May 1978 to October 
1994 with approximately three years of unverified prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued 10 percent ratings for 
right thoracic outlet syndrome and a left shoulder 
disability.

In June 2009, the RO issued another rating decision which 
granted a 20 percent rating for the Veteran's left shoulder 
disability, effective April 14, 2009.  Therefore, the Board 
has characterized the issues as noted above.

The Board notes that in addition to the issues enumerated 
above, the Veteran appealed the issue of an increased rating 
for a right knee disability.  However, in a VA Form 646 dated 
August 2009, the Veteran's representative indicated that the 
Veteran withdrew his appeal on that issue.  Therefore, that 
issue is no longer before the Board and will not be further 
discussed.


FINDINGS OF FACT

1.  The Veteran's right thoracic outlet syndrome is 
manifested by decreased sensation after elevation of the 
right arm for one minute; objective range of motion testing 
measured forward flexion and abduction of the right arm in 
excess of 90 degrees.

2.  Prior to April 14, 2009, the Veteran's degenerative joint 
disease of the left shoulder resulted in 120 degrees of 
forward flexion and 120 degrees of abduction in the left arm.

3.  From April 14, 2009, the Veteran's degenerative joint 
disease of the left shoulder resulted in 101 degrees of 
forward flexion and 98 degrees of abduction in the left arm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right thoracic outlet syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8519 (2009).

2.  Prior to April 14, 2009, the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2009).

3.  From April 14, 2009, the criteria for a rating in excess 
of 20 percent for degenerative joint disease of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2006 was sent to the Veteran in 
accordance with the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, 
the Veteran was provided with such notice in a letter dated 
September 2008.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a 
general VA examination in August 2006, and underwent 
disability-specific examinations in April 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively based on review of the claims file, 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's right thoracic outlet syndrome and degenerative 
joint disease of the left shoulder.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

It should be noted that VA regulations allow for the 
assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the 
Veteran filed his claim in December 2005, VA must review the 
evidence of record from December 2004, to determine if there 
was an ascertainable increase in the Veteran's service-
connected disabilities.  In so doing, the Board must also 
consider all potentially applicable regulations.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

1.  Right Thoracic Outlet Syndrome

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 8599-8519.  In this regard, the Board notes 
that hyphenated Diagnostic Codes are used when a rating under 
one DC requires use of an additional DC to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2009).  In 
this case, the Veteran's right thoracic outlet syndrome has 
been rated by analogy to paralysis of the long thoracic nerve 
under Diagnostic Code 8519.

Under Diagnostic Code 8519, a noncompensable (0 percent) 
rating is assigned for mild incomplete paralysis, a 10 
percent rating is assigned for moderate incomplete paralysis, 
and a 20 percent rating is assigned for severe incomplete 
paralysis of the major or minor arm.  A 20 percent rating is 
also assigned if there is complete paralysis of the long 
thoracic nerve of the minor extremity, and a 30 percent 
rating is assigned for complete paralysis of the long 
thoracic nerve of the major extremity.  A note indicates that 
these ratings are not to be combined with lost motion above 
shoulder level.  38 C.F.R. § 4.124a, Diagnostic Code 8519.

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran is right-handed; hence, his right  shoulder 
is considered his major upper extremity.

The rating schedule provides guidance for rating neurologic 
disabilities.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Diagnostic Code 5010 provides that arthritis, due to trauma 
and substantiated by x-ray findings, is to be rated under 
Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the veteran 
should be rated at 10 percent disabling with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has also considered a rating under Diagnostic Code 
5201.  Diagnostic Code 5201 provides that limitation of 
motion of the arm at the shoulder level is rated 20 percent 
for the major shoulder; limitation of motion of the arm 
midway between the side and shoulder level is rated as 30 
percent for the major shoulder; and limitation of motion of 
the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2009).

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

The Veteran underwent a VA examination in August 2006.  The 
claims file was reviewed by the examiner.  The Veteran was 
noted to be right-handed.  He described numbness and tingling 
in both hands and arms when lifting them above head or 
shoulder level.  Right shoulder abduction was 0 to 120 
degrees with no pain, and forward flexion was 0 to 120 
degrees with pain at the end range of motion.  External and 
internal rotation was 0 to 90 degrees with no pain.  There 
was decreased sensation in the right hand after 1 minute of 
arm elevation, but there was no deficit at rest and no motor 
loss.  Deep tendon reflexes were 2+ at the biceps and 
brachioradialis.

Private treatment records show the Veteran was seen in July 
2007 for complaints of right arm numbness.  An MRI of the 
cervical spine revealed anterior osteophyte formation at C5-
C6 and C6-C7 with mild signal alteration at C6-C7, consistent 
with degenerative disease.  There was also a right-sided disc 
protrusion lateralizing to the neural foraminal level causing 
encroachment upon the right C6-C7 neural foramen.

The Veteran underwent an additional VA examination in April 
2009.  He reported tingling, numbness, and weakness in his 
arms if he raised them above shoulder level, worse on the 
left than the right.  On examination, sensation to vibration, 
pain, light touch, and position sense was normal.  Reflexes 
measured 2+ in the right biceps, triceps, brachioradialis, 
finger jerk, and abdominals.  Some muscle atrophy was 
present, though no abnormal muscle tone or bulk was noted.  
There was no indication of any tremors, tics, or other 
abnormal movements.  None of the joints were affected.  Right 
shoulder flexion was 112 degrees, abduction was 101 degrees, 
internal rotation was 45 degrees and external rotation was 37 
degrees.  There was evidence of pain on motion and repetitive 
motion.  X-rays of the right shoulder revealed 
acromioclavicular joint degeneration and glenoid joint 
degeneration.  The examiner concluded that the Veteran's 
thoracic outlet syndrome would have severe effects on sports, 
moderate effects on chores, exercise, recreation and 
traveling, and mild effects on chores shopping, feeding, 
bathing, dressing, toileting, and grooming.

Additional private records indicate the Veteran underwent a 
percutaneous diskectomy in March 2009, but because of his 
high riding shoulder, the treating physician was unable to 
get into the disc space.  The Veteran received bipolar 
radiofrequency treatment for the cervical spine in June 2009.

Based on the evidence of record, the Board finds that a 
higher rating for the Veteran's right thoracic outlet 
syndrome is not warranted.  During the August 2006 VA 
examination, there was some decreased sensation in the right 
arm after 1 minute of elevation, but there was no deficit at 
rest, nor was there any motor loss.  Deep tendon reflexes 
were normal.  During the April 2009 examination, some muscle 
atrophy was noted.  However, muscle tone and bulk were 
normal, as were deep tendon reflexes and sensation.  These 
findings do not correspond to the "severe" incomplete 
paralysis necessary for a higher 20 percent rating under 
Diagnostic Code 8519.

Similarly, right shoulder range of motion findings during 
both VA examinations exceeded 90 degrees of flexion and 90 
degrees of abduction.  Therefore, a higher 20 percent rating 
under Diagnostic Code 5201 is not warranted as range of 
motion of the arm is not limited to shoulder level even with 
consideration of the factors set forth in Deluca, supra.

2.  Left Shoulder Degenerative Joint Disease

Prior to April 14, 2009 the Veteran was assigned a 10 percent 
rating under Diagnostic Code 5010-5201 for degenerative joint 
disease of the left shoulder.  From April 14, 2009 the 
Veteran was assigned a 20 percent rating.  As noted above, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran is right-handed; hence, his left  shoulder 
is considered his minor upper extremity.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated at 20 percent for the 
minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is also rated 20 percent 
for the minor shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 30 percent for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The criteria for Diagnostic Codes 5003, 5010, and 8519 are 
noted above.  With respect to the Veteran's left shoulder, 
however, there is no evidence of incapacitating 
exacerbations.  Therefore a higher rating under Diagnostic 
Codes 5003 or 5010 is not warranted. 

a.  Prior to April 14, 2009

The Veteran underwent a VA examination in August 2006.  The 
Veteran reported some numbness in his hands and arms when 
lifting them above head/shoulder level.  On examination, left 
abduction was 120 degrees with pain on the end range of 
motion.  Forward flexion was 120 degrees with no pain.  
Internal and external rotation were both 90 degrees without 
pain.  There was some diffuse decreased sensation in the left 
hand after 1 minute of arm elevation.  However, there was no 
deficit at rest and no motor loss.  Deep tendon reflexes in 
the biceps and brachioradialis were 2+.  X-rays revealed 
calcification in the coracoclavicular ligament.

A higher 20 percent rating under Diagnostic Code 5201 
requires range of motion to be limited to shoulder level.  
Based on these findings, such a rating is not warranted, as 
left shoulder range of motion findings exceeded 90 degrees of 
flexion and 90 degrees of abduction.

The Board has also considered a rating under Diagnostic Code 
8519.  However, the only manifestation of paralysis on 
examination was decreased sensation after elevating the arm 
above shoulder level for 1 minute.  Sensation and deep tendon 
reflexes were otherwise intact, and there was no motor loss.  
The evidence does not demonstrate the "moderate" incomplete 
paralysis necessary for a compensable evaluation under 
Diagnostic Code 8519.

b.  From April 14, 2009

The Veteran underwent a VA examination in April 2009.  The 
Veteran reported his condition had progressively worsened 
since onset.  There was no deformity, giving way, 
incoordination, decreased speed of joint motion, dislocation 
or subluxation.  However, there was a history of pain, 
instability, stiffness, weakness, and repeated effusions.  
The Veteran also reported flare-ups occurring every 2 to 3 
weeks, lasting for 1 to 2 days.  These flare-ups were 
precipitated by overuse, rainy weather, and sleeping on the 
shoulder.  There were no constitutional symptoms of arthritis 
or incapacitating episodes.  There were findings of crepitus, 
tenderness, and guarding.  Forward flexion was 101 degrees 
and abduction was 98 degrees.  Internal rotation was 44 
degrees and external rotation was 38 degrees.  There was 
objective evidence of pain on motion and following repetitive 
motion.  The Veteran developed tingling, numbness, and 
weakness in his arms, greater on the left than the right, 
when he raised them above shoulder level.  Sensation in the 
left upper extremity was intact with respect to vibration, 
pain, light touch, and position sense.  Deep tendon reflexes 
in the left biceps, left triceps, left brachioradialis, 
finger jerk, and abdominal were all 2+.  X-rays indicated 
ossification of the carocoid clavicular interval, unchanged 
from prior examination.

Based on these findings, the Board finds that a higher rating 
for the Veteran's degenerative joint disease of the left 
shoulder is not warranted.  Under Diagnostic Code 5201, a 
higher 30 percent rating for a minor extremity requires range 
of motion of the arm limited to 25 degrees from the side.  
Here, forward flexion was 101 degrees and abduction was 98 
degrees.  Although there was objective evidence of pain 
during range of motion testing, there is no indication that 
pain reduced functional range of motion to a level 
approximating 25 degrees from the side, or to a level 
otherwise approximated by a 30 percent rating.

The Board has also considered a rating under Diagnostic Code 
8519.  However, deep tendon reflexes in the left extremity 
were all normal, and sensation was intact.  The evidence does 
not demonstrate the "moderate" incomplete paralysis 
necessary for a compensable evaluation under Diagnostic Code 
8519.

3.  Extraschedular Consideration

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities.  A comparison between the level of 
severity and symptomatology of the Veteran's thoracic outlet 
syndrome and left shoulder disabilities with the established 
criteria shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due solely to service-connected 
disabilities.  Indeed, during the Veteran's April 2009 VA 
examinations, he stated that he stopped working in 2005 due 
to a lumbar condition, which is not service-connected.  The 
Board does not doubt the Veteran's employment is adversely 
affected due to his disabilities.  His service-connected 
disabilities, however, do not cause an exceptional or unusual 
type of impairment.  Thus, while the Veteran's service-
connected disabilities cause pain and limitation of motion, 
such impairment is contemplated fully by the rating criteria.

In short, there is no credible evidence in the record to 
indicate that these service-connected disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

A rating in excess of 10 percent for right thoracic outlet 
syndrome is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left shoulder prior to April 14, 2009 is 
denied.

A rating in excess of 20 percent for degenerative joint 
disease of the left shoulder from April 14, 2009 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


